Citation Nr: 9913538	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97 214 20	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as secondary to herbicide exposure.

2.  Entitlement to service connection for an ulcerated colon, 
claimed as secondary to herbicide exposure.

3.  Entitlement to service connection for hemorrhoids. 

4.  Entitlement to service connection for a psychiatric 
disorder.

5.  Entitlement to presumptive service connection for a 
psychosis for purposes of establishing eligibility to 
treatment.

6.  Entitlement to an increased (compensable) rating for a 
left elbow disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) from a February 1997 RO decision which denied service 
connection for a skin disorder and an ulcerated colon 
(claimed as due to herbicide exposure), hemorrhoids, and a 
psychiatric disorder (including a psychosis for treatment 
purposes), and denied an increased (compensable) rating for a 
service-connected left elbow disorder.  In August 1998, the 
Board remanded the veteran's case to the RO so that he could 
be afforded a Travel Board hearing, and such hearing was held 
in November 1998. 


FINDINGS OF FACT

1.  The veteran has not presented competent evidence of a 
plausible claim for service connection for a skin disorder, 
claimed as secondary to herbicide exposure.

2.  The veteran has not presented competent evidence of a 
plausible claim for service connection for an ulcerated 
colon, claimed as secondary to herbicide exposure.  

3.  The veteran has not presented competent evidence of a 
plausible claim for service connection for hemorrhoids.  

4.  The veteran has not presented competent evidence of a 
plausible claim for service connection for a psychiatric 
disorder.

5.  The veteran has not presented competent evidence of a 
plausible claim for presumptive service connection for a 
psychosis for treatment purposes.
 
6.  The veteran's left elbow disorder (postoperative 
residuals of osteochondritis) is manifested by 0 degrees of 
extension to 140 degrees of flexion; he has normal pronation 
and supination; and he has normal X-ray findings.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a skin 
disorder, claimed as secondary to herbicide exposure, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for service connection for an 
ulcerated colon, claimed as secondary to herbicide exposure, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

3.  The veteran's claim for service connection for 
hemorrhoids is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The veteran's claim for service connection for a 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The veteran's claim for presumptive service connection 
for a psychosis for treatment purposes is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 

6.  The criteria for an increased (compensable) rating for a 
left elbow disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.31,  4.71a, Codes 5206, 5207, 
5208, 5213 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from March 1969 to October 
1970, including a tour of duty in Vietnam.

A review of the service medical records shows that when the 
veteran was examined for preinduction purposes in October 
1968, no pertinent abnormalities were noted.  On an 
associated medical history form, he reported, he had a 
history of boils.  A medical examiner also noted that he had 
experienced boils in the past.  In July 1969, the veteran 
complained of left elbow problems.  Service medical records 
dated in May 1970 show that he had an early chanchroid on the 
shaft of the penis.  It was later noted he had venereal 
disease.  When the veteran was examined for separation 
purposes in October 1970, no pertinent abnormalities were 
noted.

In March 1972, the veteran was admitted to a VA facility for 
treatment of left elbow problems.  During the course of his 
hospitalization, in April 1972, he underwent a partial 
synovectomy and cortical drilling of the left olecranon 
process. 

The veteran was examined for VA compensation purposes in July 
1972, during which he complained of a sore and stiff elbow.  
He also said he had hemorrhoids which were still bothering 
him.  The diagnoses included status post partial synovectomy 
and cortical drilling of the left olecranon process for 
osteochondritis.  Hemorrhoids were not diagnosed.

By a September 1972 RO decision, service connection and a 0 
percent rating (following a temporary total convalescent 
rating) were granted for a left elbow disorder (postoperative 
residuals of osteochondritis of the left olecranon process).  
The 0 percent rating has continued to the present.

VA outpatient records, dated in August 1988, show that the 
veteran was treated for alcohol addiction.

In September 1995, the veteran was seen by a private 
physician, Martin H. Beerman, M.D.  The veteran complained of 
rectal bleeding and reported a 5 to 10 year history of such.  
He said the bleeding was occasionally but not often 
associated with diarrhea.  He also said he had occasional 
lower abdominal cramping.  He reported he had previously 
(i.e. many years ago) undergone an endoscopic examination of 
the colon and was told that he had a scratch of the colon.  
He said he was not given any medication at that time and that 
the bleeding had persisted ever since.  It was noted that a 
recent barium enema was normal.  On examination, there was no 
obvious perianal disease.  His stool was brown and positive 
for occult blood.  The impressions were rectal bleeding and 
diarrhea.  It was also noted that he may have inflammatory 
bowel disease.  Colonoscopy was recommended.  

Later in September 1995, the veteran underwent colonoscopy to 
the cecum at Firelands Community Hospital.  The preoperative 
diagnosis was rectal bleeding.  The postoperative diagnoses 
included normal colonoscopy to the cecum, and no evidence of 
ulcerative colitis or neoplasm.  It was also noted that the 
veteran's rectal bleeding was most likely from minor perianal 
disease. 

In a September 1995 medical record, Martin H. Beerman, M.D., 
noted that the veteran's colonoscopy was normal.  Dr. Beerman 
also noted that the veteran continued to experience rectal 
bleeding and suspected such was hemorrhoidal. 

In June 1996, the veteran was admitted to Firelands Community 
Hospital for treatment of deep venous thrombosis.  During the 
course of his hospitalization, he complained of lower 
abdominal cramps with some loose stools and recurrent rectal 
bleeding.  He underwent a consultation examination and 
reported a long history of recurrent rectal bleeding.  He 
also gave a remote history of ulcerative colitis, which was 
deemed questionable.  (The examiner indicated it was not 
clear as to how ulcerative colitis had been documented.)  
Following an examination, the impressions were lower 
abdominal cramping and rectal bleeding.  Ulcerative colitis 
was to be ruled out.  Flexible sigmoidscopy was recommended.  
He later underwent flexible sigmoidscopy and such was normal.  
It was also noted that the veteran's bleeding was most likely 
from hemorrhoids.  

A December 1997 VA orthopedic examination report shows that 
the veteran reported he was right-handed.  He related he had 
left elbow problems which included pain, stiffness, and 
occasional swelling.  He said he performed heavy physical 
labor and was having problems with his left elbow during 
such.  He also  related he had left elbow problems with heavy 
use, repetitive use, and push and pulling activities.  He 
said he had no specific flare ups.  He also related that he 
could perform normal daily activities.  He said he was 
wearing an elastic support about his elbow and was not on any 
medication.  On objective examination of the left elbow, it 
was noted he had a surgical scar.  He had some pain, 
tenderness, and soreness over and around his elbow and over 
the lateral and posterior sides.  No swelling was noted.  On 
range of motion studies, he had 0 degrees of extension to 140 
degrees of flexion, and normal pronation and supination.  He 
had some pain and tenderness with motion.  He had normal 
strength and sensation in the arm and hand.  X-ray studies of 
the left elbow reflected no significant bone or joint 
abnormalities.  The final clinical diagnosis was 
postoperative residuals of osteochondritis dissecans of the 
left elbow. 

In November 1998, the veteran testified at a Travel Board 
hearing.  He related he had a skin rash all over his body 
which he felt was related to his exposure to herbicides in 
Vietnam, including Agent Orange.  He said he went to the VA 
and was told that his skin problems were not related to Agent 
Orange exposure but to alcoholism.  He related he had 
ulcerative colitis and bleeding, which began sometime in the 
1970s, possibly in 1973, 1974, or 1975.  He said he began 
having hemorrhoids around the same time.  He related he had 
never been formally diagnosed as having a nervous condition 
but felt that he had one as a result of his Vietnam service.  
He related that when he was placed in a stressful situation 
he became sick and had the shakes; he also said he was told 
that the shakes was attributable to his use of "booze."  He 
said he was told, in the early 1970s, to go to a Vietnam 
Trauma Center for treatment but he never did.  With respect 
to his left elbow condition, he said, he had missed quite a 
bit of work because of such.  He said he was employed as a 
member of the labor pool for a vinyl plant and that his job 
was physically demanding and involved heavy lifting, among 
other things.  He said the VA had given him an elastic brace 
(for his left elbow).  He said his left elbow problems 
included pain, soreness, and swelling.  He related that when 
his left elbow become symptomatic he did not really treat it 
but typically just rested such.  He said he had not been to 
the VA, for the purpose of left elbow treatment, in several 
years.

II.  Legal Analysis

A.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The veteran claims service connection for a skin disorder and 
an ulcerated colon (as due to herbicide exposure), 
hemorrhoids, and a psychiatric disorder (including a 
psychosis for treatment purposes).  His claims present the 
threshold question of whether he has met his initial burden 
of submitting evidence to show that his claims are well 
grounded, meaning plausible.  If he has not presented 
evidence that his claims are well grounded, there is no 
further duty on the part of the VA to assist him with his 
claims, and the claims must be denied.  38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994).  For a 
service connection claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); competent evidence showing incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in certain circumstances, lay evidence); and a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Brock v. Brown, 
10 Vet. App. 155 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995).

1.  Skin Disorder

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who has one of the herbicide-related diseases listed in the 
law, is presumed to have been exposed during such service to 
certain herbicide agents (e.g., Agent Orange), unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military 
service, the following diseases will be rebuttably presumed 
to have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service:  chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (for purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue sarcomas.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt v. West, 
12 Vet. App. 164 (1999).

The only skin conditions listed in the legal authority 
pertaining to presumptive service incurrence for Agent-Orange 
related diseases are chloracne (or other acneform diseases 
consistent with chloracne) and porphyria cutanea tarda, and 
for the presumption to apply for these conditions they must 
be manifest to a compensable degree within one year of a 
veteran's last herbicide exposure in Vietnam.  Id.  A review 
of the claims file shows that the veteran had active duty in 
Vietnam during the Vietnam era.  His service medical records 
do not reveal any objective medical evidence showing he had a 
skin disorder during active duty.  There is no post-service 
medical evidence showing he had chloracne (or other acneform 
disease consistent with chloracne) or porphyria cutanea tarda 
after service, let alone within the one year presumptive 
period.  In fact, there is no medical evidence that he 
currently has a skin disorder.  When, as here, a claimed 
disability (a skin disorder) has not been shown by competent 
medical evidence to currently exist, the claim for service 
connection is implausible and not well grounded.  Caluza, 
supra; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Board recognizes the veteran's own lay assertion that he 
was exposed to herbicides, including Agent Orange, during his 
period of service in Vietnam and that such exposure resulted 
in a skin disorder.  There is no objective evidence that he 
was exposed to herbicides, including Agent Orange, during his 
Vietnam service, and he is not entitled to the presumption of 
herbicide exposure as there is no evidence that he has one of 
the herbicide-related diseases listed in the law.  McCartt, 
supra.  The veteran's own assertion regarding the causal 
connection between his claimed herbicide exposure and his 
claimed skin disorder is not cognizable evidence since, as a 
layman, he has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Since the veteran has not met his initial burden of 
presenting evidence of a well-grounded claim for service 
connection for a skin disorder, his claim must be denied.

2.  Ulcerated Colon
 
As in the skin disorder claim, the veteran contends that he 
was exposed to herbicides (Agent Orange) during his period of 
Vietnam service; and he contends that such exposure resulted 
in an ulcerated colon.  

A review of the veteran's service medical records does not 
reveal any evidence showing that he had an ulcerated colon 
during active service.  A review of the post-service medical 
evidence shows that over two decades after service, in 1995 
and 1996, he presented for treatment of complaints of rectal 
bleeding.  In 1995, he underwent colonoscopy, following which 
it was concluded that there was no evidence of ulcerative 
colitis and that rectal bleeding was most likely due to minor 
perianal disease.  In 1996, sigmoidoscopy was performed; such 
was normal and it was concluded that his rectal bleeding was 
most likely attributable to hemorrhoids; an ulcerated colon 
was not diagnosed.  There is no medical evidence on file 
showing that the veteran currently has an ulcerated colon.  
Additionally, it should be noted that while some medical 
records include a recitation of the veteran's self-reported 
history of an ulcerated colon, such a mere transcription of a 
lay history is not competent medical evidence of diagnosis or 
causality.  LeShore v. Brown, 8 Vet. App. 406 (1995); 
Reonal v. Brown, 5 Vet. App. 458 (1993).

However, even assuming the veteran does have an ulcerated 
colon, the Agent Orange presumption for service incurrence 
does not apply to such a disorder as it is not among the 
listed conditions subject to the law.  Further, a well-
grounded claim for service connection on a direct basis is 
not presented as the veteran has not submitted any evidence 
of actual herbicide exposure plus competent medical evidence 
linking the disability in question (claimed ulcerated colon) 
with such exposure or other incidents of service.  McCartt, 
supra.

As no competent evidence of a current disability or causality 
has been presented, the claim for service connection for an 
ulcerated colon is denied as not well grounded.  Caluza, 
supra.

3.  Hemorrhoids

A review of the veteran's service medical records (1969-1970) 
does not reveal any evidence showing that he had hemorrhoids 
in service.  A review of the post-service medical evidence 
shows that he complained of hemorrhoids during a July 1972 VA 
examination; however, such were not objectively noted.  
Hemorrhoids were first medically documented in 1995, well 
over two decades after his period of service.  See private 
medical records dated in 1995 and 1996.

In order for a service connection claim to be well grounded, 
it must be supported by competent medical evidence showing 
causality between service and the current disability.  
Caluza, supra.  In the instant case, no such medical evidence 
has been presented to link the veteran's current hemorrhoids, 
first diagnosed decades after service, with his period of 
service. 

The Board notes that the veteran's 1998 Travel Board 
testimony and some medical evidence on file (including VA 
medical records) reflect that he reported having a long 
history of hemorrhoids and that such were attributable to 
service; however, such a lay opinion does not constitute 
competent medical evidence of causality to make the claim 
well grounded.  Espiritu, supra.

Since the veteran has not met his initial burden of 
presenting evidence of a well grounded claim for service 
connection for hemorrhoids, his claim must be denied.  
Caluza, supra.

4.  Psychiatric Disorder

A review of the veteran's service medical records does not 
reveal any evidence showing that he had complaints or a 
diagnosis of a psychiatric disorder during active duty.  
Further, there is no absolutely no post-service medical 
evidence of a psychiatric disorder.   

Service connection requires more than the occurrence of a 
disease or injury during service.  For the veteran's claim of 
service connection to be deemed plausible, there must be 
competent medical evidence in the record which demonstrates 
that he currently has the disability for which service 
connection is claimed.  Caluza, supra; Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  As noted above, there is no 
objective evidence showing that the veteran currently has a 
psychiatric disorder.  The written statements and testimony 
of the veteran, which generally assert he has a psychiatric 
disorder and that such is related to his Vietnam service, do 
not constitute competent medical evidence for a well-grounded 
claim, since, as a layman, he does not have competence to 
give a medical opinion on the diagnosis or etiology of a 
claimed condition.  Espiritu, supra.  

In the absence of competent medical evidence of a current 
diagnosis of a psychiatric disorder, the veteran has not met 
his initial burden of presenting evidence of a well-grounded 
claim for service connection, and his claim must be denied.  
Caluza, supra.

5.  Presumptive Service Connection for a Psychosis for 
Treatment Purposes

In pertinent part, the law provides that a veteran of the 
Vietnam era who develops an active psychosis within two years 
of separation from active military service, and before May 8, 
1977,  shall be presumed to have incurred such disability 
during service for the purposes of eligibility fo VA 
treatment.  38 U.S.C.A. § 1702.

In the instant case, there is neither evidence that the 
veteran had a psychosis within two years of his separation 
from active military service, nor is there current evidence 
of such; thus, there is no plausible basis upon which to 
predicate his claim, and the claim must be denied as not well 
grounded.

B.  Increased Rating Claim for a Left Elbow Disorder

The Board finds the veteran's claim for an increased rating 
for a left elbow disorder is well grounded, meaning 
plausible; the RO has properly developed the evidence as to 
this claim, and there is no further VA duty to assist the 
veteran.  38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, 
it is the more recent evidence which is generally the most 
relevant to an increased rating claim, as the present level 
of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

When a diagnostic code does not provide for a 0 percent 
rating, and the requirements for a compensable evaluation are 
not met, a 0 percent rating shall be assigned.  38 C.F.R. 
§ 4.31.

A 0 percent rating is assigned when flexion of the forearm is 
limited to 110 degrees.  A 10 percent evaluation is warranted 
when flexion of the forearm is limited to 100 degrees.  38 
C.F.R. § 4.71a, Code 5206.  A 10 percent evaluation is 
warranted when extension of a forearm is limited to 45 
degrees.  38 C.F.R. § 4.71a, Code 5207.  A 20 percent 
evaluation is assigned for limitation of forearm flexion to 
100 degrees and extension to 45 degrees.  38 C.F.R. § 4.71a, 
Code 5208.  (Standard motion of the elbow includes 0 degrees 
of extension to 145 degrees of flexion.  38 C.F.R. § 4.71, 
Plate I.) 

Limitation of pronation of a forearm warrants a 20 percent 
evaluation if motion is lost beyond the last quarter of the 
arc and the hand does not approach full pronation.  
Limitation of supination of a forearm is rated 10 percent 
when 30 degrees or less.  38 C.F.R. § 4.71a, Code 5213.  
(Standard forearm pronation is from 0 degrees to 80 degrees, 
and standard supination is from 0 degrees to 85 degrees.  
38 C.F.R. § 4.71, Plate I.)

A review of the claims file reveals that the veteran 
developed left elbow problems during service (1969-1970).  In 
1972, he underwent surgery for treatment of osteochondritis 
of the left elbow.  The surgery consisted of a partial 
synovectomy and cortical drilling of the left olecranon 
process.  More recent medical evidence from the 1990s does 
not reflect regular treatment for left elbow problems.  He 
underwent a VA compensation examination in December 1997, 
during which he complained of pain, stiffness, and occasional 
swelling of the left elbow.  He related he had problems with 
heavy use, repetitive use, and push and pulling activities.  
He also said he could perform daily activities in a normal 
fashion and did not have any problems with specific flare-
ups.  On objective examination of the left elbow, he had some 
pain, tenderness, and soreness about the lateral and 
posterior sides.  There was no objective evidence of 
swelling.  Range of motion studies revealed that he had 0 
degrees of extension to 140 degrees of flexion; he had normal 
pronation and supination.  It was noted that he had some pain 
and tenderness with motion.  However, there was no objective 
demonstration of additional loss of motion due to pain and 
tenderness.  He had normal strength and sensation in the arm 
and hand.  X-ray studies showed no significant bone or joint 
abnormalities.  The clinical diagnosis was postoperative 
residuals of osteochondritis dissecans of the left elbow.

As an initial matter, the Board notes that the claims file 
does not reflect any evidence of left elbow arthritis.  Thus, 
the disability may not be rated under 38 C.F.R. §§ 4.59, 
4.71a, Codes 5003 and 5010, which pertain to arthritis.  The 
left elbow disability is to be rated based on limitation of 
motion.  The most recent evidence of record, a December 1997 
VA compensation examination report, shows that he had normal 
supination and pronation and nearly full extension and 
flexion (from 0 to 140 degrees) of the left elbow , and such 
findings equate to a noncompensable rating under the 
limitation-of-motion codes.  38 C.F.R. § 4.71a, Codes 5206, 
5207, 5208, 5213.  Additionally, the Board notes that the 
veteran has commented that he can perform "daily 
activities" normally and that he does not experience flare-
ups of his left elbow condition.  There is no objective 
evidence that pain on use or during flare-ups of the joint 
results in limitation of motion to a degree which would 
support a higher rating under such codes.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  As such, a compensable rating on 
that basis is not warranted.

Furthermore, there is no evidence of an exceptional or 
unusual disability picture with related factors, such as 
marked interference with employment or frequent periods of 
hospitalization, as to warrant referral of the case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  In any case, the 
Board, in the first instance, may not assign an 
extraschedular rating.  Floyd v. Brown, 9 Vet. App. 88 
(1996).

The preponderance of the evidence is against the claim for an 
increased (compensable) rating for a left elbow disorder.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disorder, claimed as secondary 
to herbicide exposure, is denied.

Service connection for an ulcerated colon, claimed as 
secondary to herbicide exposure, is denied.

Service connection for hemorrhoids is denied.

Service connection for a psychiatric disorder is denied.

Presumptive service connection for a psychosis for purposes 
of establishing eligibility to treatment is denied.

An increased (compensable) rating for a left elbow disorder 
is denied.




		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals


 

